DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

It is noted that there are several instances throughout the specification in which the applicant refers to particular claim numbers.  Since the claim numbers may be renumbered by the Examiner during prosecution and/or allowance of the application, these references to specific claim numbers may become inaccurate and confusing if renumbering occurs.  Therefore, it is suggested that the references to the particular claim numbers be deleted from the specification.  Particular attention is invited to the following areas of the specification:    
Page 3, line 19 of the specification


The disclosure is objected to because of the following informalities:  The specification lacks the appropriate section headings as set forth in MPEP 608.01(a) and 37 CFR 1.77(c).  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrases “in particular” and “preferably” render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  In an effort to advance prosecution of the application, note that only the language preceding these terms has been considered as being a necessary part of the claimed structure.  Additionally in claim 4, the term “the two-dimensional application code” in line 3 has no proper antecedent basis because claim 4 depends upon claim 1 and “the two dimensional application code” was only previously recited in claim 3.  

Regarding claim 7, the phrases “preferably” and “in particular” render the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 8, the phrase “for producing a marking serving to authenticate an object on the object” is unclear in meaning and scope.  IN particular, the term “the object” in line 2 has no proper antecedent basis and it is not clear what “an object on the object” is intended to mean.  Additionally, note the term “the object” in line 7 is confusing because line 2 recites “an object on the object” and it is not clear which “object” is being referred to in line 7.  Similarly, the term “the object” in line 8 is also confusing as to which object is being referred to.
Appropriate correction and/or clarification is required. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Melind (US 2,088,009) in view of Shigekusa (JP 2002-150212 A).
	With respect to claim 1, Melind teaches a hand stamp (Figs. 1-3) comprising a stamp plate 51 having a static cliché 52, 53 and comprising an adjustable type assembly 17 having different printing characters (see page 1, lines 30-40), wherein the type assembly has a bridge 16 with a supporting face (i.e. bottom surface of 16), which supporting face is provided to support a printing character (see raised characters on bands as shown in Figures 3, 5), set for a stamp impression, of an adjustable type strip 17 of the type assembly, and the width extension (see Fig. 3, 5) of which in the direction of adjustment of the type strip is greater than the extension of the printing character in the same direction.  Melind does not specifically teach the static cliché includes a two-dimensional stamp code.  However, Shigekusa teaches it is well known in the art to provide a hand stamp (Fig. 2) including both variable adjustable type assemblies 8, 9 and a static cliché 6, 7 including a two dimensional stamp code C, as shown by the stamp in Figure 2 and described in paragraphs [0012]-[0014] and [0023]-[0024].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the static cliché of Melind to include a two-dimensional stamp code to allow for stamping of information that can represent a large amount of data that may be read by both a person and machine so as to allow for more efficient logistics and database management.  

	With respect to claim 3, Shikegusa teaches the static cliché has additional static printing sections for stamping additional information that is different from the two dimensional stamp code.  While neither Shikegusa nor Melind specifically teach the provision of the static cliché including a second two dimensional code, the provision of a plurality of a known object is an obvious mechanical expedient.  In particular, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed and thus, there is no unobviousness in the provision of additional two dimensional codes being provided on the static cliché so as to allow for the expression of as much information as possible in a small area of the stamp impression. 
With respect to claim 4, note Shikegusa teaches the two dimensional stamp code is a two-dimensional machine readable character code, as described in paragraphs [0014]-[0016] and [0019].  
	With respect to claim 5, again, while Shikegusa does not specifically teach that the two-dimensional code represents an internet address, the selection of what data is to be conveyed by the two dimensional code provided on the stamp cliché is an obvious matter of design choice.  Thus, there is no unobviousness in the provision of a code representing any desired data, such as an internet address, to allow for the communication of the data to a user as desired. 

	With respect to claim 7, note Melind teaches the type assembly includes at least two independently adjustable type carriers 17.    

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Togasaka (JP 2016-221820 A) in view of Melind (US 2,088,009) and Shigekusa (JP 2002-150212 A).
With respect to claim 8, Togasaka teaches a method for producing a marking serving to authenticate an object using a hand stamp 1 having at least a static cliché 5 including a two-dimensional stamp code (Fig. 1) comprising:
producing a stamp impression S of the static cliché stamp 1 on the object (i.e., a child’s artwork) (Fig. 3);
creating a digital representation of the object having the stamp impression (via scanner 30, digital camera 32, or tablet 34); and

Togasaka does not specifically teach the use of a hand stamp having all of the structure as recited including the combination of a static cliché and an adjustable type assembly with the particular configuration as recited.  However, note Melind as modified by Shigekusa render obvious a hand stamp having the structure of a static cliché and adjustable type assembly as recited in claim 1 (note the above comments with respect to claim 1).  Furthermore, one of ordinary skill in the art would recognize the desirability of having the ability to incorporate variable data (such as date information) into the system of Togasaka to allow for dating the various pieces of artwork that will be uploaded to the electronic album.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a use a stamp as taught by Melind as modified by Shigekusa in the method of Togasaka to provide the ability to set variable print data related to the object, to register the combination of the static cliché information with the variable data set in the stamp, and to link this information to the created digital representation so as to allow for an efficient manner of creating an electronic database of a child’s artwork created over a period of time.  
With respect to claim 9, note Togasaka as modified renders obvious the concept of a user identification (i.e., specific child’s information) assigned to the static cliché being linked to the digital representation of the stamp information (including the static and variable information).


	
Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 10, the prior art of record fails to teach or fairly suggest a method for producing a marking to authenticate an object on an object using the hand stamp as recited, the method comprising the step of an authorization linked to the static cliché being checked for registering new connections with set printing characters before registering the combination of the static cliché and at least one set printing character and linking the registered combination with a digital image.   
With respect to claim 11, the prior art of record fails to teach or fairly suggest a method for producing a marking to authenticate an object on an object using the hand stamp as recited, the method comprising generating and displaying a specification of the at least one printing character of the type assembly to be set, wherein the setting of the at least one printing character takes place according to the displayed specification, and wherein during registering a combination of the static cliché with the generated specification of the printing character is registered. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Folger et al. (US 1,094,062) and Faber (US 5,718,169) each teach a hand stamp having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 26, 2021